Citation Nr: 1217288	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  06-34 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, secondary to medications taken for service-connected disabilities.

2. Whether new and material evidence has been received to reopen a claim for service connection for osteochondroma, left fifth toe.

3. Entitlement to an effective date earlier than February 3, 2009 for the grant of service connection for Irritable Bowel Syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from May 1997 to November 2000.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Indianapolis, Indiana and Philadelphia, Pennsylvania. 

Through a July 2005 rating decision, the Philadelphia RO denied the Veteran's petition to reopen a claim for service connection for osteochondroma, left fifth toe.

The appeal from the denial of service connection for diabetes mellitus stems from an October 2006 decision of the Indianapolis RO. Also, the Veteran has contested the assigned effective date of service connection following the Indianapolis RO's grant of service connection for IBS through a May 2010 rating decision. 


FINDINGS OF FACT

1. There is competent medical evidence in the form of a VA physician's report indicating that the Veteran's diabetes mellitus developed secondarily to various medications taken for her service-connected disabilities.

2. Through an October 2002 rating decision, the RO denied the Veteran's original claim for service connection for osteochondroma of the left fifth toe. The Veteran did not commence an appeal of that decision. 

3. Since then, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.

4. In May 2007, the RO received a claim for service connection for IBS; this claim was later withdrawn in an April 2008 statement.

5.  On February 3, 2009, the RO received the Veteran's claim of service connection for IBS; there is no pending unadjudicated claim prior to February 3, 2009 for service connection for IBS.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for diabetes mellitus, secondary to medications taken for service-connected disabilities. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2. The October 2002 RO rating decision which denied the Veteran's claim for service connection for osteochondroma of the left fifth toe became final.                     38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

3. New and material evidence has not been received to reopen the Veteran's previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4. The criteria are not met for an earlier effective date than February 3, 2009 for the grant of service connection for IBS. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

As indicated below, the Board is granting the benefit sought on appeal of entitlement to service connection for diabetes mellitus. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Moreover, in regard to the claim on appeal for earlier effective date for service-connected IBS, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for IBS has been substantiated, and no further notice addressing the downstream effective date requirement is necessary. 

As to the Veteran's petition for service connection for osteochondroma of the left fifth toe, to which the provisions of the VCAA clearly do apply, the RO has issued VCAA notice correspondence dated from May 2004 through August 2009 which informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA notice correspondence sent also included mention of the downstream disability rating and effective date elements of a claim for service connection.   Meanwhile, an addendum to the August 2009 correspondence informed the Veteran regarding a claim-specific definition of "new and material" evidence as it pertained to the disposition of her case.

The relevant notice information must have been timely sent. The Court in       Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the initial VCAA notice letter regarding the petition to reopen under consideration preceded the July 2005 RO rating decision that represented the initial adjudication of this matter, and thereby met the standard for timely notice. Meanwhile, the March 2006 and August 2009 VCAA notices were provided to the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice. This notwithstanding, the Veteran has had the opportunity to respond to the August 2009 VCAA correspondence before issuance of the November 2011 Supplemental SOC (SSOC) continuing the denial of her claim. Moreover, there is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case through obtaining service treatment records (STRs), and extensive VA outpatient records. There is no indication of private treatment records to obtain. The Veteran has not undergone VA Compensation and Pension examination with respect to the claim being decided involving an osteochondroma, as that is not part of VA's duty to assist a claimant attempting to reopen a previously denied claim. See 38 C.F.R. § 3.156(c). Meanwhile, in support of her claim, the Veteran provided several personal statements, and copies of STRs (pertaining to information already on file). The Veteran declined the opportunity to testify during a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Service Connection for Diabetes Mellitus

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury incurred while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The applicable VA law also provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).     

Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. The evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The Veteran contends that her diabetes mellitus is the result of a moderate weight gain brought upon by medication taken for various service-connected disabilities. 

Presently, the Veteran has several existing service-connected disabilities, including but not limited to migraine headaches, depression, spondylolysis L4-L5, temporomandibular joint syndrome (TMJ), cervical spine strain, and right and left lower extremity radiculopathy associated with spondylolysis L4-L5. These named conditions in particular have been related by competent medical evidence with the eventual onset of diabetes mellitus, through medications taken for each underlying service-connected condition.

In an April 2007 report, a VA neurologist who had been treating the Veteran on a continuous basis (as confirmed through VA outpatient records), observed that the Veteran had a diagnosis of diabetes mellitus, as well as diagnosed conditions of cervical and lumbar radiculopathy; migraine headaches; lumbar listhesis; and depression. According to the VA physician, the Veteran was tried on a number of prescription medications for her service-connected conditions that were generally associated with weight gain and glucose intolerance. The VA physician concluded that it was at least as likely as not that the Veteran's diabetes mellitus was secondary to her service-connected conditions. 

Upon review of the foregoing opinion, the Board is satisfied that there is a sufficient competent basis upon which to award service connection. The VA physician from review of this case and ostensible examination of the Veteran's overall medical state over time found a proper chain of causation to exist to support secondary service connection. The Veteran's service-connected disabilities required an array of medications (which VA outpatient records confirm), which brought upon an unavoidable weight increase, which in turn caused diabetes mellitus. There are nearly contemporaneous VA outpatient records that further substantiate the last part of the chain of causation, namely by stating an assessment of "diabetes mellitus, type II, weight-related." At this stage, the Board would ideally want to have a better supported medical opinion with a clearly documented review of the claims file,         so there is no doubt that further medical inquiry could be conducted. This having been said, the evidence weighing in favor of the claim reaches the point at which reasonable doubt must be resolved in the claimant's favor, pursuant to VA's benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b). Thus, the circumstances of this case are construed in the manner most favorable to the claim at issue.  

Consequently, the evidentiary requirements for service connection for diabetes mellitus are met. 

Petition to Reopen Service Connection for Osteochondroma, Left Fifth Toe

Through issuance of an October 2002 rating decision, the RO denied the Veteran's original claim for service connection for osteochondroma, left fifth toe.                 The evidence then considered consisted of STRs and post-service VA outpatient treatment records. The RO, while acknowledging the x-ray finding of osteochondroma on VA evaluation in 2002, nonetheless pointed out that STRs (including a separation exam) did not show any disability of the left fifth toe.       The RO reached the conclusion that the condition claimed neither occurred in nor was caused by military service. Thus, the operative basis for denial was the absence of a causal nexus to military service. Following this decision, the Veteran did not file a timely Notice of Disagreement therefrom, and hence the RO's rating decision became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R.                   §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).


The Board has carefully reviewed the additional evidence received since the RO last adjudicated the Veteran's claim in October 2002, with particular attention to the unestablished element of the claim of a causal nexus relationship between osteochondroma of the left fifth toe, and an incident of military service. The Board cannot ascertain by any measure that the new evidence establishes the likelihood of a current condition that is indeed service-related. 

The most prominent source of additional information and evidence in connection with this case is the record of VA outpatient treatment history. A comprehensive review of this does not help substantiate a medical nexus to service. There may be documentation of the procedure to remove a left fifth toe osteochondroma in October 2002, and follow-up reference to some limited post-operative residuals,  yet crucially, there is no indication that the underlying development of osteochondroma itself had its origin or onset during the Veteran's service. The VA outpatient records effectively do not help further the Veteran's claim in a material sense. 

There have also been added the reports of VA Compensation and Pension examinations for numerous claimed conditions, including neurological, rheumatoid arthritis, and general medical examinations. These reports pertain generally to conditions outside the ambit of the present claim, and do not reference osteochondroma on the left foot incidentally either. 

Copies of STRs have been provided from the Veteran, but these are duplicative of existing service records and thus do not constitute new evidence. 

The remaining source of additional evidence consists of the Veteran's lay statements. To the extent these are cumulative of the Veteran's existing assertions, the statements do not comprise new evidence per se. See e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).          
In addition, the Court has held that a claimant's lay testimony does not comprise a basis to reopen a claim where the determinative issue is that involving medical causation. See Moray v. Brown, 5 Vet. App. 211, 214 (1993). Nor for that matter have the Veteran's lay statements identified any specific identifiable in-service injury to the left fifth toe, or left foot, such that they would potentially otherwise support a medical records search to attempt to verify such an occurrence. In sum,                       the Veteran's lay testimony does not offer the new pertinent evidence necessary to reopen this claim. 

 Consequently, there has been no showing of "new and material" evidence in the form of evidence of a causal nexus that is deemed sufficient to reopen the claim presented before the Board. As the criteria to reopen service connection for osteochondroma of the left fifth toe have not been met, the benefit-of- the-doubt doctrine does not apply, and the petition to reopen must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Earlier Effective Date for Service Connection for IBS

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.                § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400. 

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                 § 3.155(a); Criswell v. Nicholson, 30 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

The RO has assigned February 3, 2009 as the effective date of service connection for IBS, in view of the fact that this was the specific date upon which the Veteran provided her informal claim for compensation benefits for the disability in question. By the applicable rules governing effective dates, the assigned effective date of service connection can be no earlier than the relevant date of claim. 

The Veteran now brings two challenges to the assignment of February 3, 2009 as the proper effective date, the first being that there were apparently several earlier RO rating decisions for a similar condition to IBS, that of an "abdominal and pelvic disorder," which allegedly was never fully resolved on the merits. The second grounds upon which the Veteran raises this claim is that the condition of IBS has   in fact manifested since actual military service, which point the Veteran buttresses by way of copies of STRs, and that therefore this should warrant an earlier effective date going back to service discharge. 

When objectively considering the Veteran's arguments she has raised,                       the applicable law governing effective dates nonetheless mandates that the Board continue the assignment of the existing February 3, 2009 effective date of service connection. Underlying the Board's conclusion is that there is simply no earlier pending unadjudicated claim for service connection for IBS from prior to         February 3, 2009. It is recognized that the Veteran had a previously pending claim for service connection for IBS which was raised in a claim received at the RO in May 2007, but that she expressly withdrew this claim from appellate consideration in her signed correspondence of April 2008.  See 38 C.F.R. § 20.204. As such, the February 3, 2009 filing represents the earliest known unadjudicated claim specifically for IBS. This includes taking into account all written correspondence from the Veteran, and any other communications that might otherwise constitute an informal claim.

Turning to the points the Veteran has raised, there is also no indication of an unresolved claim for service connection for a disability that is substantially similar in nature to IBS, and therefore constituted a de facto claim for that same condition. 
While it is correct that the RO has previously denied service connection for a pelvic pain disorder, there is nothing to suggest this ever encompassed an abdominal disorder as well that was similar in symptomatology to IBS. In any event, the February 2002 RO rating decision which originally denied service connection for pelvic pain was not appealed therefrom within one-year, and hence became final on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a). Subsequently, an         October 2006 RO rating decision denied a petition to reopen service connection        for a pelvic disorder on the basis of new and material evidence submitted, and the Veteran again did not appeal therefrom. It follows that even had the RO's prior denial been for a medical condition approximating IBS (which does not appear to be the case), the original claim for service connection for underlying disability had been fully adjudicated and was in the status of finality. As such, there was no unadjudicated claim not yet considered by the RO as to potentially provide an earlier date of claim.  

The Board also takes into account the Veteran's contention that her IBS symptomatology first manifested in service slightly over 10 years ago, and that should correspond to an earlier effective date. Under VA law, it is imperative that the effective date of service connection cannot be any earlier than the date of claim. See 38 C.F.R. § 3.400(b)(2)(i). Consequently, notwithstanding when IBS first actually was present, the Veteran's claim for compensation that supported the recent award of benefits was not forthcoming until February 2009, and this fact must be determinative of the assigned effective date of service connection. 

The circumstances of this case requires denial of the claim. The Board recognizes the arguments made by the Veteran, however, the law governing effective dates is binding in this matter. See 38 U.S.C.A. § 7104(c). The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b). 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for diabetes mellitus, secondary to medications taken for service-connected disabilities, is granted.

The petition to reopen a claim for service connection for osteochondroma, left fifth toe is denied.

An effective date earlier than February 3, 2009 for the grant of service connection for IBS is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


